RIGGS, J.,
dissenting.
Under Clark v. U.S. Plywood, 288 Or 255, 266-67, 605 P2d 265 (1980), claimant’s injury was compensable if his conduct was expressly or impliedly allowed by employer. “For example, where an employer acquiesces in a course of on-premises conduct, compensation is payable for injuries which might be sustained from that activity.” 288 Or at 267.
The Board found that “employer had never instructed claimant not to jump from the dock and claimant had done so on several occasions in the presence of supervisory personnel without reprimand.” That finding of employer’s acquiescence in claimant’s conduct is sufficient to *516support compensation under Clark. Because the finding is supported by substantial evidence, I would affirm.
I dissent.